Citation Nr: 0616721	
Decision Date: 06/08/06    Archive Date: 06/26/06

DOCKET NO.  97-32 166A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to dependency and indemnity compensation, to 
include entitlement to service connection for the cause of 
the veteran's death, on the basis of 38 U.S.C.A. § 1310, and 
based on 38 U.S.C.A. § 1151 as a result of death due to 
treatment afforded by the Department of Veterans Affairs from 
October to December 1996. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel


INTRODUCTION

The veteran served on active duty from November 1965 to 
November 1968.  He died in December 1996; the appellant is 
his surviving spouse.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Denver, Colorado, 
denying entitlement of the appellant to dependency and 
indemnity compensation on several bases.  In November 2002, 
the appellant testified at a hearing at the RO before a 
Veterans Law Judge who is no longer employed by the Board.  
The appellant was notified by the Board through its November 
2005 correspondence that such Veterans Law Judge was not 
longer able to decide her appeal and inquiry was made as to 
whether she wished to appear before another Veterans Law 
Judge who would render a decision in her case.  In her 
December 2005 response, the appellant indicated that she did 
not wish to appeal for another hearing.  To that extent, no 
request for any further hearing remains pending at this time.  

Notice is taken that the appellant in December 2005 requested 
additional time in which to obtain evidence supportive of her 
entitlement to the benefit sought by this appeal.  Such 
request was granted by the Board in January 2006, notice of 
which was then furnished to the appellant.  No additional 
evidence, however, has since been received into the record 
from the appellant.  

The appeal is REMANDED to the RO via the VA's Appeals 
Management Center (AMC) in Washington, DC.  VA will notify 
the appellant if further action is required on her part.


REMAND

Pursuant to the Board's request, an opinion from an 
independent medical expert was obtained in this matter, 
pursuant to 38 U.S.C.A. § 7109 (West 2002).  Such opinion was 
received by the Board in March 2004, following which a copy 
of that opinion was furnished to the appellant and her 
representative for their review and comment.  The appellant 
through her representative has since requested that such 
opinion be returned to the RO for its initial consideration, 
prior to entry of a final decision by the Board.  Remand of 
this case is thus in order.  

Accordingly, this matter is REMANDED for the following 
actions:

1.  Consistent with the provisions of 38 
U.S.C.A. §§ 5100, 5103 (West 2002) and 38 
C.F.R. § 3.159 (2005), the appellant must 
be notified what information and evidence 
are still needed to substantiate her 
claim for entitlement to VA dependency 
and indemnity compensation, to include 
her claims for service connection for the 
cause of the veteran's death, benefits 
under 38 U.S.C.A. § 1310, and VA 
compensation under 38 U.S.C.A. § 1151 for 
the veteran's death due to VA medical 
treatment received by him from October to 
December 1996.  Notice of the holding in 
Dingess/Hartman v. Nicholson, Nos. 01-
1917, 02-1506 (U.S. Vet. App. Mar. 3, 
2006), must also be furnished to the 
appellant, as applicable to this matter.  
She must also be notified of what portion 
of that evidence VA will secure, and what 
portion she herself must submit.  She 
must also be advised to submit all 
pertinent evidence not already on file 
that is held in her possession.  If 
requested, VA will assist her in 
obtaining updated records of treatment 
from private medical professionals, or 
other evidence, provided that she 
supplies sufficient, identifying 
information and written authorization.

2.  Thereafter, the appellant's claim for 
VA dependency and indemnity compensation 
must be readjudicated on the basis of all 
of the evidence of record, inclusive of 
the March 2004 opinion from an 
independent medical expert, and all 
governing legal authority.  If any 
benefit sought on appeal remains denied, 
the appellant and her representative must 
be provided with a supplemental statement 
of the case, which must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An 
appropriate period of time must then be 
allowed for a response, before the record 
is returned to the Board for further 
review.

The appellant need take no action until otherwise notified.  
The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the AMC/RO.  Kutscherousky v. West, 12 Vet.App. 369 (1999).  



The purpose of this remand is to preserve the appellant's due 
process rights.  No inference should be drawn as to the 
outcome of this matter by the actions herein requested.  



_________________________________________________
WARREN W. RICE, JR.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).


